DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 in line 2 should be changed as follows to be grammatically consistent with parent claim 1 and the subsequent language in claim 6: said one or more amplifier units…
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, in light of the preliminary amendment to remove the word “means”, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the distributed access node unit.” There is lack of antecedent basis for this limitation in the claim. The claim has been examined assuming it was intended to depend from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (“Jones”) (US Patent Application Publication No. 2018/0109319).

Regarding claim 3, Jones discloses the network element according to claim 1, wherein the network element is configured calculate an adjustment for the bias current on the basis of the channel allocation and desired power level of the output channels (fig. 4 element 436 and paragraph 0047).  
Regarding claim 4, Jones discloses the network element according to claim 1, wherein the network element comprises a plurality of predetermined levels for the bias current, and the network element is configured to select a level of the bias current on the basis of the channel allocation and desired power level of the output channels (fig. 4 element 438 and paragraph 0047).  
Regarding claim 5, Jones discloses the network element according to claim 1, further comprising a distributed access node unit, wherein said distributed access node unit is configured to provide the information about the active output channels (fig. 4 element 434 and paragraph 0045 and 0047, in light of fig. 1 and paragraph 0039, where 
Regarding claim 6, Jones discloses the network element according to claim 1, wherein said amplifier units comprise one or more of the following: a mid-stage amplifier unit, a gain control amplifier unit, a slope control amplifier unit, an output hybrid amplifier unit (paragraphs 0044 and 0046, where controlling amplification level reads on gain control).  
Regarding claim 7, Jones discloses the network element according to claim 1, wherein the information about the active output channels is configured to be obtained periodically, and the bias current of said one or more amplifier units is configured to be adjusted on the basis of changes in the information about the active output channels (fig. 6 and paragraph 0051-0052, the loops read on periodically).  
Regarding claim 8, Jones discloses the network element according to claim 1, wherein said processing unit is configured to monitor changes in settings of the output channels, and the bias current of said one or more amplifier units is configured to be adjusted on the basis of detected changes in the information about the active output channels (fig. 6 and paragraphs 0051-0052, where changes in active channels to be amplified reads on changes in settings of the output channels).  
Regarding claim 10, Jones discloses the network element according to claim 1, wherein the distributed access node unit and the functionalities of the network element are implemented as a common entity (fig. 4 element 432 and paragraphs 0045 and 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent Application Publication No. 2018/0109319).
Regarding claim 9, Jones discloses the network element according to claim 1, and discloses a receiver for receiving the information about the active output channels or about the control signals for adjusting the bias current (fig. 4 element 436 and paragraph 0047, where “circuitry for obtaining the channel loading data” reads on this receiver) but does not disclose receiving this from an external source. However, the claimed externality is generic. No particular placement is recited. Further Jones disclose for the corresponding embodiment (fig. 3) that the channel loading detector can be a spectrum analyzer, giving an example of a 3rd party spectrum analyzer already available (fig. 3 element 334 and paragraph 0041), whiles stating that the amplifier controller and amplifier operating parameter table may be realized by a microprocessor plus memory (paragraph 0047). Thus the only difference between the claim and Jones is the placement of the channel loading detector external in some way to the controller. It would have been obvious to one of ordinary skill in the art before the effective filing date rd party spectrum analyzer for the operating parameter table, external to a microprocessor executing the controller and table functions, since this allows an already available, off-the-shelf solution to be used for the channel loading detector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2005/0146782 – optical amplifier with wavelength allocation bias. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHAN M CORS/Primary Examiner, Art Unit 2636